DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A (claims 49,67), species D (claims 52,53,66,70), and species F (claims 55-58) in the reply filed on 12/9/2020 is acknowledged.
 	Applicant submitted evidence in the remarks filed 2/3/2020 regarding the added limitation of “biodegradable compound” and requested the examiner to reconsider. Upon reading the excerpts provided in the remarks, the examiner is in agreement with applicant that the biodegradable compound is applicable for the elected embodiment of figs. 9-10. Given this, the examiner believed that claims 31,33,34 read on the elected embodiment of figs. 9-10, thus, will be rejoined. Also in the remarks filed 2/3/2020, applicant requested that claims 75-78 be rejoined but the examiner does not believe that claims 75-78 read on the elected embodiment of figs. 9-10, which the examiner has addressed in the restriction required mailed on 5/27/2020. Applicant has not provided a reasoning or a response in regard to the examiner’s comment for claims 75-78. Thus, at this time, the examiner does not believe that claims 75-78 should be rejoined because these claims do not read on figs. 9-10. Note that applicant stated the status identifier for these claims as “currently amended”, which is incorrect because they should be “withdrawn, currently amended”. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: For claims 26 & 27, the terminology employed are not discussed in the specification. Para. 0040 appears to discuss evaporation rate in relation to thickness but does not use these terminology.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23,26-28,31,33-36,65-67,70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
 For claim 23, the added limitation of “respective openings on respective sides of the cylindrical stem that facilitate orthogonal expulsion of the liquid water, into the layer of hydrophilic subsoil located under the layer of hydrophobic topsoil, in an orthogonal direction substantially orthogonal to the cylindrical stem” is not described in the original disclosure. The original specification appears to only state that the direction is radially distributed or “radial distribution” of liquid; however, it is not certain if one would equate radial distribution with orthogonal distribution because orthogonal has to be 90 degree while radial does not. It is noted that applicant stated “substantially orthogonal”, however, again, it is unclear from the specification that the radial distribution is even within the substantial range degree of 90. Thus, it is concluded that this added limitation lacks description in the specification and is considered a new matter issue. 
All other claims depending on claim 23 are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23,26,27,31,34,36,65,67 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu (US 20130185996 A1, as cited on form PTO-1449) in view of Buhrer (US 0349874 A) and Boehm (US 2791347 A).
 	For claim 23, Nagamitsu teaches an agriculture system, comprising: a layer of hydrophobic topsoil (1) formed over a layer of hydrophilic subsoil (3,3B), wherein the layer of hydrophobic topsoil is formed with at least one first opening (fig. 2A, concavity 1b) via which plant growth (2a) is possible. 
	However, Nagamitsu is silent about at least one second opening different than the at least one first opening; and at least one irrigation device located at the at least one second opening configured to receive liquid water and deliver the liquid water to the layer of hydrophilic subsoil located under the layer of hydrophobic subsoil, wherein the at least one irrigation device comprises: a wide opening for reception of the liquid water directed thereto from the layer of hydrophobic topsoil, the wide opening narrowing over a first length and connecting to a cylindrical stem extending a second length and having a narrow opening smaller than and opposite to the wide opening, wherein, by way of the liquid water being received via the wide opening, the narrow opening facilitates downward expulsion of the liquid water into the layer of hydrophilic subsoil located under the layer of hydrophobic topsoil, and wherein the cylindrical stem further 
	Boehm teaches an agriculture system comprising at least one irrigation device (10) located at an at least one second opening (the hole in the ground where the device is being buried in fig. 2) configured to receive liquid water and deliver the liquid water to the layer of hydrophilic subsoil located under the layer of hydrophobic subsoil (functional recitation to which the irrigation device of Boehm can and does perform the intended function), wherein the at least one irrigation device comprises: a wide opening (from the rim of container 10 to the bottom at where refs. 17,18,26 are pointing at) for reception of the liquid water directed thereto from the layer of hydrophobic topsoil, the wide opening narrowing over a first length (fig. 2, from the top to where ref. 18 is pointing at, the opening narrows) and connecting to a cylindrical stem (19) extending a second length and having a narrow opening (the opening is at the bottom of ref. 19 where it transition to connect portion 22) smaller than and opposite to the wide opening, and wherein the cylindrical stem further comprises respective openings (21) on respective sides of the cylindrical stem that facilitate expulsion of the liquid water, into the layer of hydrophilic subsoil located under the layer of hydrophobic topsoil. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include at least one irrigation device with the features as described above as taught by Boehm in the system of Nagamitsu in order to provide delivery of liquid to irrigate the roots and lower layers of the ground or Earth. 

 	Buhrer teaches an agriculture system comprising at least one irrigation device (A) having a top opening (opening where the cap B is placed thereon) and a cylindrical stem (the body of the device) with a narrow opening (the opening at the bottom), wherein, by way of the liquid water being received via the top opening, the narrow opening facilitates downward expulsion of the liquid water into the layer of hydrophilic subsoil located under the layer of hydrophobic topsoil. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to remove the conical bottom portion of the cylindrical stem of Nagamitsu as modified by Boehm so as to leave the bottom portion as a narrow opening as taught by Buhrer, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before (both, with the conical portion as taught in Boehm and without the conical portion as taught in Buhrer would allow the device to be inserted the same way into the ground as shown in both fig. 2 of Boehm and fig. 1 of Buhrer) involves only routine skill in the art. In re Karlson, 126 USPQ 184. Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the cylindrical stem’s openings of Nagamitsu as modified by Boehm and Buhrer being able to facilitate orthogonal expulsion of the liquid water, into the layer of hydrophilic subsoil located under the layer of hydrophobic topsoil, in an orthogonal direction substantially orthogonal to the cylindrical stem, since a simple substitution of one known element for another would obtain predictable results (both, either slanted or orthogonal directional flow of liquid coming out of the openings in the device of Nagamitsu as modified by Boehm and Buhrer would result in the same function of distribution of liquid to the roots and the under layers; noting that applicant stated “substantially orthogonal”). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 26, Nagamitsu as modified by Boehm and Buhrer (emphasis on Nagamitsu) teaches the thickness of the layer of hydrophobic topsoil varies (the figures show various thicknesses and widths for the layers 1,3) and evaporation rate consideration relative to the layers or thickness of the layers (para. 0079,0081,0099, 0100 of Nagamitsu). However, Nagamitsu as modified by Boehm and Buhrer is silent about the thickness of the layer of hydrophilic topsoil is varied as a function of a selected amount of evaporation for the layer of hydrophobic topsoil. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed 
	For claim 27, Nagamitsu as modified by Boehm and Buhrer (emphasis on Nagamitsu) teaches the thickness of the layer of hydrophobic topsoil varies (the figures show various thicknesses and widths for the layers 1,3) and evaporation rate consideration relative to the layers or thickness of the layers (para. 0079,0081,0099, 0100 of Nagamitsu). However, Nagamitsu as modified by Boehm and Buhrer is silent about the thickness of the layer of hydrophobic topsoil is selected as a variable in inverse proportion to a selected amount of evaporation for the layer of hydrophobic topsoil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the thickness of the layer of hydrophobic topsoil is selected as a variable in inverse proportion to a selected amount of evaporation for the layer of hydrophobic topsoil in the system of Nagamitsu as modified by Boehm and Buhrer, depending on the user’s preference to select various parameters based on common sense or ordinary ingenuity for consideration in determining a thickness of a layer based on general routine testing and experimentation to determine the parameters that are best for the system. For example, common sense or ordinary ingenuity 
	For claim 31, Nagamitsu as modified by Boehm and Buhrer teaches wherein the layer of hydrophobic topsoil comprises hydrophilic particles respectively comprising hydrophobic monolayers formed on respective surfaces of the hydrophilic particles (para. 0061,0073 of Nagamitsu).  
For claim 34, Nagamitsu as modified by Boehm and Buhrer further teaches wherein the hydrophilic particles comprise a combination of: coarse sand particles, fine sand particles, silt particles, and clay particles (para. 0075 of Nagamitsu).  
	For claim 36, Nagamitsu as modified by Boehm and Buhrer (emphasis on Nagamitsu) teaches wherein the layer of hydrophobic topsoil comprises hydrophobic capillaries that are permeable to gases including oxygen and water vapor (para. 0081, “water repellent sand layer 1 has the property of allowing evaporated water to pass therethrough, in the water having flown along the surfaces of the roots 2b, water not retained in the water retaining layers 3, 3B, or 30 but remained on the roots 2b is instantly evaporated and disappeared through the water repellent sand layer 1. Meanwhile, the roots 2b are supplied with air from the region facing the outer surface of the water repellent sand layer 1 through the water repellent sand layer 1. Therefore, necessary air can also be supplied to the roots 2b.”).  

 	For claim 67, Nagamitsu as modified by Boehm and Buhrer teaches wherein the layer of hydrophobic topsoil comprises respective surfaces of soil particles coated with a hydrophobic monolayer coating (para. 0061,0073 of Nagamitsu), and wherein the hydrophobic monolayer coating is formed on the respective surfaces of the soil particles via physical adsorption of a surfactant (para. 0061,0073, Nagamitsu stated a water repellant coating applied physically to the sand).  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu as modified by Boehm and Buhrer as applied to claim 23 above, and further in view of Ogawa et al. (US 5472458, as cited on form PTO-1449) and Shokri (NPL “Effects of hydrophobic layers on evaporation from porous media, as cited on form PTO-1449).
For claim 28, Nagamitsu as modified by Boehm and Buhrer is silent about wherein an increase to a thickness of the layer of hydrophobic topsoil and a decrease to a size of soil particles included in the layer of hydrophobic topsoil facilitates a decrease in water evaporation from the layer of hydrophilic subsoil.  
Ogawa teaches a soil structure comprising a hydrophobic layer (artificial soil structure includes at least one hydrophobic layer of hydrophobic particles provided in a soil, abstract) wherein a decrease to a size of soil particles included in the hydrophobic topsoil facilitates a decrease in water evaporation from the hydrophilic soil layer (the artificial water-retentive soil structures of Example 12 suppressed water evaporation more than the artificial water-retentive soil structure of the comparative example, col. 16, lines 43-46; the hydrophobic particles of Example 12 were formed of Asano quartz sand No. 4 having an average size of 1000 micrometers, col. 16, lines 13-30; the hydrophobic particles of the comparative example was prepared with Asano quartz sand No. 7 having an average size of 100 micrometers, col. 16, lines 13-18 and lines 34-37). 
 	Shokri teaches the use of hydrophobic soil layers to reduce evaporation (results confirm interruption of capillary flow by hydrophobic layers and overall reduction in evaporation mass loss, para 1) wherein an increase to a thickness of the layer of hydrophobic topsoil facilitates a decrease in water evaporation from the hydrophilic soil layer (sand column b comprises a 7 mm thick layer of hydrophobic sand, para 6; sand column c comprises a 25 mm layer of hydrophobic sand, captions to Figs. 1 and 2; Fig. 2 depicts the evaporative loss in column c to be less than column b). 
 in order to adjust the hydrophobic layer thickness to achieve the desired evaporation rate for a specific application and the particle size to achieve the desired evaporation rate for a specific application.
Claims 33,66,70 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu as modified by Boehm and Buhrer as applied to claims 23,31 above, and further in view of Ioelovich et al. (US 8268391 B2).
 	For claim 33, Nagamitsu as modified by Boehm and Buhrer is silnet about wherein the layer of hydrophobic topsoil is coated with a biodegradable compound that biodegrades according to a pre-selected period of time, and wherein the hydrophobic monolayers comprise the biodegradable compound.  
Ioelovich et al. teach a biodegradable nano-composition for application of protective coatings onto natural materials to improve waterproofing and grease-resistant properties (see abstract); wherein the layer of hydrophobic topsoil is coated with a biodegradable compound (as taught in Ioelovich et al.) that biodegrades according to a pre-selected period of time (col. 13, table 1 of Ioelovich et al. show the BDT), and wherein the hydrophobic monolayers comprise the biodegradable compound. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to employ a biodegradable nano-composition with the features as taught 
For claim 66, the limitation has been explained in the above, thus, please see above claim 33. 
For claim 70, the limitation has been explained in the above, thus, please see above claims 33,67. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu as modified by Boehm and Buhrer as applied to claim 23 above, and further in view of Ogawa et al. (as above).
 For claim 35, Nagamitsu as modified by Boehm and Buhrer is silent about the layer of hydrophobic topsoil comprises a thickness between about 3.0 mm to about 30.0 mm.56  SHAHP101WO  
 	Ogawa teaches a soil structure comprising a hydrophobic layer (artificial soil structure includes at least one hydrophobic layer of hydrophobic particles provided in a soil, abstract) wherein the layer of hydrophobic topsoil comprises a thickness between about 3.0 mm to about 30.0 mm (2 cm layer of the hydrophobic layer of polymethylsyl sesquioxane, col. 15, line 62 to col. 16, line 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the layer of hydrophobic topsoil of Nagamitsu as modified by Boehm and Buhrer be with a thickness between .
Claims 37,38,40,47-49,55-58,62,64 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu in view of Boehm (as above), Buhrer (as above) and Madsen et al. (US 20100267554 A1, as cited on form PTO-1449).
 	For claim 37, the limitations have been explained in the above with teachings of Nagamitsu as modified by Boehm and Buhrer, thus, please see above. Not explained are: the agriculture system being implemented on a terrain having a non-planar surface topology characterized by regions of high ground separated by regions of low ground having a lower altitude than the regions of high ground, wherein the regions of high ground and the regions of low ground are joined by sloping regions; the one or more irrigation devices located at or near the regions of low; the one or more irrigation devices comprise one or more funnels; the layer of hydrophobic topsoil formed over a region of the layer of hydrophilic subsoil located at or near the regions of high ground; the narrow opening facilitates expulsion of the liquid water into the region of the layer of hydrophilic subsoil located under the regions of high ground; and the narrow stem that further facilitate the expulsion of the liquid water in a radial direction from the narrow stem. 
	Madsen et al. teach that it is well known in the irrigation and agriculture arts to conserve water, wherein these system can be implemented on a terrain (steep slopes) having a non-planar surface topology characterized by regions of high ground separated by regions of low ground having a lower altitude than the regions of high ground, wherein the regions of high ground and the regions of low ground are joined by 
	Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about the one or more irrigation devices located at or near the regions of low ground. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the one or more irrigation devices of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. at or near the regions of low ground, since it has been held that rearranging parts of an invention (depending where the user wishes to have the water or liquid coming out, for example, directly at the roots or indirectly at the roots; also, if the user wishes to collect runoff water, common sense or ordinary ingenuity would lead the user to place the irrigation device at the bottom of the sloped terrain where water would flow due to gravity) involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
	Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches the one or more irrigation devices comprise one or more funnels (fig. 2 of Boehm, since Boehm was relied on for the irrigation device). 
	 Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches the layer of hydrophobic topsoil formed over a region of the layer of hydrophilic subsoil located at or near the regions of high ground (see fig. 2A of Nagamitsu, topsoil layer 1 surrounds the whole region including a region over the hydrophilic subsoil 3,3B and some of the 
Nagamitsu as modified by Boehm, Buhrer and Madsen et al. would result in the narrow opening (as modified by Buhrer for the irrigation device of Boehm) facilitates expulsion of the liquid water into the region of the layer of hydrophilic subsoil located under the regions of high ground (functional recitation to which the narrow opening can and does performed the intended function). 
Nagamitsu as modified by Boehm, Buhrer and Madsen et al. would result in the narrow stem that further facilitate the expulsion of the liquid water in a radial direction from the narrow stem (because the stem of Boehm is cylindrical and the openings 21 are distributed around the cylindrical stem, thus, naturally, liquid would be radially directed out from the stem).
 	For claim 38, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about wherein, for each of the one or more irrigation devices, the wide opening is positioned at an outer surface area of the regions of low ground and the narrow opening is positioned at an inner surface area of the regions of low ground and reaching the layer of hydrophilic subsoil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wide opening of the irrigation devices of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. be positioned at an outer surface area of the regions of low ground and the narrow opening is positioned at an inner surface area of the regions of low ground and reaching the layer of hydrophilic subsoil, since it has been held that rearranging parts of an invention (depending where the user wishes to have the water or liquid coming out, for example, 
	For claim 40, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. further teaches wherein the layer of hydrophobic topsoil comprises hydrophilic soil particles (sand particles in the soil) respectively coated with a hydrophobic monolayer coating (para. 0061, 0073 of Nagamitsu), and hydrophobic capillaries (implied in areas between sand particles) formed between the hydrophilic soil particles, and wherein the hydrophobic capillaries are permeable to gases including oxygen and water vapor (implied in the sand particles to allow water and O2 to pass through; also see para. 0067,0081 of Nagamitsu).  
	For claim 47, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about wherein the hydrophobic capillaries are contained in a hydrophobic capillary layer comprising a thickness between about 3.0 mm to about 30.0 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hydrophobic capillaries of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. be contained in a hydrophobic capillary layer comprising a thickness between about 3.0 mm to about 30.0 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or 
 	For claim 48, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches wherein the layer of hydrophobic topsoil comprises respective surfaces of soil particles coated with a hydrophobic monolayer coating (para. 0061,0073 of Nagamitsu).  
 	For claim 49, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches wherein the hydrophobic monolayer coating is formed on the respective surfaces of the soil particles via physical adsorption of a surfactant (para. 0061,0073, Nagamitsu stated a water repellant coating applied physically to the sand).  
	For claim 55, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches wherein the soil particles comprise a defined mixture of soil particles comprising at least two types of particles from a group of types of particles, the group of types of particles comprising coarse sand particles, fine sand particles, silt particles, and clay particles (para. 0075 of Nagamitsu). 
	For claim 56, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches wherein the at least two types of particles comprise a first type of particles and a second type of particles (para. 0075 of Nagamitsu). However, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about wherein the defined mixture of soil particles comprises a first defined amount of the first type of particles relative to a second defined amount of the second type of particles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have 
For claim 57, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about wherein the defined mixture of soil particles comprises about 2% to about 10% coarse sand particles, about 50% to about 90% fine sand particles, about 5% to about 20% silt particles, and about 2% to about 15% clay particles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the defined mixture of soil particles of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. be comprised of about 2% to about 10% coarse sand particles, about 50% to about 90% fine sand particles, about 5% to about 20% silt particles, and about 2% to about 15% clay particles, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (one of ordinary skill with common sense and ordinary ingenuity would have selected the proper percentage of particles based on the type of plants being grown and how much water flow and evaporation rate that particular plants need to maximize root growth) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

For claim 62, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. teaches wherein, prior to the respective surfaces of the soil particles of the layer of hydrophobic topsoil being coated with the hydrophobic monolayer coating (para. 0061,0073 of Nagamitsu). However, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about the soil particles and other soil particles of the layer of hydrophilic subsoil are from same source soil particles comprising same properties. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the soil particles and other soil particles of the layer of hydrophilic subsoil of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. be from same source soil particles comprising same properties, since it has been held that where routine testing and general experimental conditions are present, one of ordinary 
For claim 64, Nagamitsu as modified by Boehm, Buhrer and Madsen et al. is silent about wherein the layer of hydrophilic subsoil comprises at least some of the respective surfaces of the soil particles being imprinted, prior to the layer of hydrophobic topsoil being coated with the hydrophobic monolayer coating, by projections pressed into the at least some of the respective surfaces.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the layer of hydrophilic subsoil of Nagamitsu as modified by Boehm, Buhrer and Madsen et al. be comprised of at least some of the respective surfaces of the soil particles being imprinted, prior to the layer of hydrophobic topsoil being coated with the hydrophobic monolayer coating, by projections pressed into the at least some of the respective surfaces, since it has been held that where routine testing and general experimental conditions are present, one of ordinary skill with common sense and ordinary ingenuity would have used some sort of imprinting tool for such a tool is known for aerating the soil for better water flow, evaporation and oxygen to the roots. 
Claims 52,53 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu as modified by Boehm, Buhrer and Madsen et al. as applied to claims 37 & 48 above, and further in view of Ioelovich et al. (as above).
For claim 52, the limitation has been explained in the above, thus, please see above claim 33.
	For claim 53, Nagamitsu as modified by Boehm, Buhrer, Madsen et al. and Ioelovich et al. teaches the time range (as stated by Ioelovich) but is silent about wherein the biodegradable compound is pre-selected to biodegrade after about two weeks to about twelve weeks according to the pre-selected time range. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the biodegradable compound of Nagamitsu as modified by Boehm, Buhrer, Madsen et al. and Ioelovich et al. be pre-selected to biodegrade after about two weeks to about twelve weeks according to the pre-selected time range, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how long the user wishes the coating to be on the particles for repelling water or liquid) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-31,33-38,40,47-49,52,53,55-58,62,64-67,70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643